Citation Nr: 1045183	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  07-35 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for the residuals of 
a right knee lipoma, status post surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from November 1966 to August 
1968.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision by the RO.  

In June 2010, during the course of the appeal, the Veteran had a 
hearing at the RO before the undersigned.  During that hearing, 
the Veteran raised contentions to the effect that service 
connection was warranted for a torn right medial meniscus and 
degenerative joint disease of the right knee.  Neither of those 
claims has been certified to the Board on appeal, nor has either 
been developed for appellate purposes.  Therefore, the Board has 
no jurisdiction over those claims, and they will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2010).  They are, however, referred to the RO for 
appropriate action.


FINDING OF FACT

Since service connection became effective the Veteran's residuals 
of a right knee lipoma, status post surgery, have been manifested 
primarily by subjective complaints of pain, extension to 0 
degrees, and flexion to 120 degrees with instability.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for the residuals 
of a right knee lipoma, status post surgery, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2010); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 7819 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issue of entitlement to an 
increased rating for the residuals of a lipoma, status post 
surgery.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that duty.

In February 2003, VA received the Veteran's claims, and there is 
no issue as to providing an appropriate application form or 
completeness of the application.  Following the receipt of that 
application, VA notified the Veteran of the information and 
evidence necessary to substantiate and complete his claims, 
including the evidence to be provided by him, and notice of the 
evidence VA would attempt to obtain.  VA informed the Veteran 
that in order to establish an increased rating for his service-
connected disability, the evidence had to show that such 
disability had worsened and the manner in which such worsening 
had affected his employment and daily life.  38 U.S.C.A. 
§ 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 
and Supp. 2009).  However, the duty to assist is not a one-way 
street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the 
Veteran's responsibility to present and support his claim.  38 
U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records, a record reflecting his 
treatment in April 2001 by J. R. R., M. D.; a June 2006 statement 
from the Veteran's wife; a record reflecting his treatment in 
October 2006, by D. Y. H., M. D.; and a record reflecting his 
treatment in May 2010 by K. S. R., D.O.  
In October 2007, VA examined the Veteran to determine the extent 
of impairment due to his service-connected residuals of a right 
lipoma, status post surgery.  The VA examination report shows 
that the examiners reviewed the Veteran's medical history, 
interviewed and examined the Veteran, documented his current 
medical conditions, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
Therefore, the Board concludes that the VA examination is 
adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).

Finally, in June 2010, the Veteran for a hearing at the RO before 
the undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims folder.  

During the Veteran's hearing, the Acting Veterans Law Judge left 
the record open for 30 days, so that the Veteran could submit 
additional evidence in support of his claim.  However, VA did not 
receive any additional evidence during that period.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

The Facts

In July and August 1968, the Veteran was treated for right knee 
pain, after falling and twisting the knee 3 weeks earlier.  He 
noted a slightly tender mass on the aspect of the knee which was 
increasing in size.  The mass was surgically removed, and the 
pathology report showed that it was a lipoma.

During physical therapy, the inferior portion of the suture line 
opened.  The associated hematoma was evacuated from the area, and 
the wound was left open for 4 days.  The open wound was then 
cleaned and closed with 4 wire sutures.  At the time of discharge 
from the hospital, there was no evidence of inflammation about 
the incision site, and the wound appeared to be healing well.  
The Veteran was discharged to have physical therapy on an 
outpatient basis, and it was anticipated that he should be fully 
recovered in about a week.  At the time of his discharge from the 
hospital, the Veteran was able to flex the knee to 90 degrees 
without discomfort.  

In April 2001, the Veteran was treated by J. R. R., M.D., for 
degenerative joint disease of the knee.  The Veteran reportedly 
used Motrin on an "as needed" basis.  He was to have a followup 
evaluation 2 to 3 months later, during which a knee injection and 
the placement of daily Vioxx was contemplated.  

In June 2006, the Veteran's wife noted that she and the Veteran 
met in 1976, and that he had told her that he tore his meniscus 
in service and required surgery.  She also noted that the Veteran 
had told her about the complications he experienced during 
physical therapy.

In October 2006, the Veteran was treated by a private physician, 
D. Y. H., M.D.  The Veteran complained of a several month history 
of increasing right knee pain.  X-rays revealed bicompartmental 
disease of the patellofemoral and medial compartments.  The 
examiner thought that the Veteran probably had some early lateral 
compartment disease, as well.  Following a work-up, the diagnoses 
were pain in the right knee and internal derangement of the right 
knee.  The examiner could not rule out early degenerative joint 
disease.  The examiner put the Veteran in a lateral release brace 
and suggested that he take Aleve.

During an October 2007 VA orthopedic examination, the Veteran 
reported that while running in service, he had stepped in a hole 
and fallen.  He stated that a fatty mass which had been trapped 
in a torn meniscus was removed.  It was noted that his physical 
therapy had been complicated by dehiscence of the wound and had 
healed by secondary intention.  The Veteran stated that over the 
last 30 years, he had experienced continuing discomfort with 
ambulation, as well as restriction of motion.  He stated that it 
had limited his activities, especially squatting and that he had 
an elastic knee brace and was taking Aleve, as needed.  He stated 
that he was able to stand for 15 to 30 minutes and was unable to 
walk more than 200 yards.  It was noted that he did not need 
assistive aids for walking.  The Veteran reported that he had 
right knee pain, stiffness, grinding, and weakness.  He denied 
any deformity, giving way, episodes of subluxation or 
dislocation, locking episodes, effusion or flare-ups.  

On examination, the Veteran's gait was normal.  He was able to 
fully extend his right knee to 0 degrees and able to flex it to 
at least 120 degrees.  The range of motion was accompanied by 
pain during the first few degrees of extension and the last 
degrees of extension.  Grinding was also noted.  The examination 
was negative for crepitation, a mass behind the knee, clicks or 
snaps, instability, or other knee abnormality.  X-rays reveal 
moderated osteoarthritis in the right knee and severe 
osteoarthritis in the left knee.  

Following the examination, the diagnosis was degenerative 
arthrosis of the right knee.  As to the effects on the Veteran's 
occupational activities, it was noted that he was unemployed.  
The right knee arthrosis reportedly has a severe effect on his 
ability to exercise or participate in sports and a moderate 
affect on his ability to perform chores or participate in 
recreation.  There was a mild affect on shopping, traveling and 
dressing, and no effect on feeding, bathing, grooming, or 
attending to the wants of nature.  

In May 2010, the Veteran's right knee was evaluated by K. S. R., 
D.O.  Dr. R. reviewed the Veteran's record from the military.  It 
was noted that the Veteran's right knee had been bothering him 
since 1968, when a fatty tumor, secondary to trauma, was removed 
from the knee.  At that time, he reportedly experienced swelling 
of the right knee but no locking or other problems.  He 
reportedly did well following the surgery, but that during the 
last several years, he had found it painful to squat.  When he 
did so, his right fourth and fifth toes reportedly went to sleep.  
It was noted that he was also uncomfortable on prolonged 
standing.  It was also noted that he did not have effusion of the 
knee.  In addition to his right knee surgery in service, Dr. R. 
reported that in 2008, the Veteran had undergone left 
unicompartmental knee replacement.  

On examination, the Veteran was able to fully extend his knee to 
0 degrees and to flex it to 120 degrees.  The femoral stretch 
signs were slightly positive on the right and negative on the 
left.  The Veteran's peroneal nerve was tender, bilaterally, and 
his sensation was normal to vibration and light touch in all 
major dermatomes.  His motor strength was +5/5 in the 
dorsiflexors and extensor hallucis longus, bilaterally.  
Following the evaluation, the relevant diagnosis was right knee 
degenerative meniscal tear.  A subsequent MRI confirmed the tear 
of the right medial meniscus, as well as degenerative 
patellofemoral joint disease.  X-rays of the right knee showed 
the presence of tricompartmental disease with patellofemoral 
joint disease.  There was narrowing of the medial joint line and 
osteoarthritic changes, posteriorly.

The Applicable Law and Regulations

The Veteran seeks entitlement to increased rating for his 
service-connected residuals of a right knee lipoma, status post 
surgery.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria set 
forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. 

The Veteran's service-connected residuals of a right knee lipoma, 
status post surgery is rated as a benign neoplasm.  Other than 
those on the head, face or neck, a benign neoplasm, is rated 
based on the impairment of function of the affected joint.  
38 C.F.R. § 4.118, Diagnostic Code 7819.  

Limitation of motion of the knee is rated in accordance with 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  A 
noncompensable rating is warranted when flexion is limited to 60 
degrees or when extension is limited to 5 degrees.  A 10 percent 
rating is warranted when flexion is limited to 45 degrees or when 
extension is limited to 10 degrees.  

The Veteran's right knee disability may also be rated on the 
basis of knee impairment associated with recurrent subluxation or 
lateral instability.  38 C.F.R. §§ 4.71a, Diagnostic Code 5257.  
A 10 percent rating is warranted for slight impairment, 
manifested by recurrent subluxation or lateral instability.  

In considering the foregoing criteria, the Board notes that 
separate ratings may be assigned for lost flexion and extension 
affecting the same knee or for limitation of motion and 
instability affecting the same knee.  Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994) (holding that, while evaluation of the "same 
disability" or the "same manifestation" under various diagnoses 
is to be avoided, it is possible for a Veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
different disability ratings); Vet. Aff. Op. Gen. Couns. Prec. 
23-97 (Multiple Ratings for Knee Disability, 62 Fed. Reg. 63,604 
(1997)); Vet. Aff. Op. Gen. Couns 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, 63 Fed. Reg. 56704 (1998)) (holding that 
separate ratings may be assigned in cases where a service-
connected knee disability includes both limitation of motion due 
to arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria); Vet. Aff. 
Op. Gen. Couns 9-04 (Rating Limitation of Flexion and Extension 
of the Leg, 69 Fed. Reg. 59990 (2004)) (holding that separate 
ratings may be assigned in cases where a service-connected knee 
disability includes both a compensable limitation of flexion 
under Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree of 
disability is compensable under each set of criteria). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Indeed, the intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  Consideration is also given to 
weakened movement, excess fatigability, and incoordination, as 
well as the effects of the disability on the Veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  During the appeal, he may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
service connection became effective.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  Therefore, the following analysis is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods. 

Analysis

During his hearing before the undersigned, the Veteran testified 
that the initial noncompensable rating for his service-connected 
right knee disability did not adequately reflect the level of 
impairment caused by that disorder.  He stated that following 
right knee surgery in service, the knee had gotten progressively 
worse.  He stated his primary right knee problem was flexibility 
and that he had difficulty squatting and negotiating stairs.  
Therefore, he maintained that an increased rating was warranted.  
However, after carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

In this case, the evidence shows that in service he had a lipoma 
or fat pad surgically removed from his right knee.  Following the 
surgery, he had some problems with the wound reopening during 
physical therapy.  However, the wound was subsequently closed 
with wire sutures, and the examiner expected the wound to heal 
well.  Although the Veteran testified that he has suffered 
worsening pain since the surgery, the record is completely 
negative for any complaints or clinical findings or other 
evidence of right knee pain for more than 30 years after 
separation from service.  

Since 2001, the Veteran has been treated for complaints of right 
knee pain.  However, those complaints have been associated, 
primarily, with degenerative joint disease and a torn right 
medial meniscus.  As noted in the Introduction, service 
connection has not been established for either of those 
disabilities.  

While the lack of contemporaneous evidence is not dispositive, it 
militates against the Veteran's claim for an increased rating and 
tends to support the military physician's expectation, that the 
surgical residuals of the lipoma would heal well.  In this 
regard, there have been no diagnoses attributing the Veteran's 
complaints of right knee pain to the lipoma which was excised in 
service.  However, even if the Veteran's current knee complaints 
were attributed to his service-connected residuals of a lipoma, 
they would not meet or more nearly approximate the criteria for a 
compensable rating.  He demonstrates a noncompensable range of 
motion without instability, there is no competent evidence of 
flare-ups, weakness, muscle atrophy, evidence of abnormal weight 
bearing, impaired sensation or reflexes, fatigue, or lack of 
coordination.  On the latest VA examination, grinding was 
reported in the right knee, and it was noted that his right knee 
disability had a negative impact on the performance of some of 
his daily activities.  Again, however, those findings were 
associated with a diagnosis of right knee arthrosis rather than 
the residuals of the right knee lipoma.  Therefore, the Board 
finds that the preponderance of the evidence more nearly reflects 
the criteria for the initial noncompensable rating currently in 
effect for his service-connected residuals of a right knee 
lipoma, status post surgery.  Accordingly, that rating is 
confirmed and continued, and the appeal is denied.

In arriving at this decision, the Board has also considered the 
possibility of referring this case to the Director of the VA 
Compensation and Pension Service for possible approval of an 
extraschedular rating for the Veteran's service-connected 
residuals of a right knee lipoma, status post surgery.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms."  Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected residuals of a right knee lipoma.  Although the Veteran 
is unemployed, there is no competent evidence on file that such 
circumstance is due to his service-connected right knee disorder.  
The record is also negative for any evidence that the Veteran has 
required frequent hospitalizations for that disability.  Indeed, 
there is no unusual clinical picture presented, nor is there any 
other factor which takes the disability outside the usual rating 
criteria.  In short, the evidence does not support the 
proposition that the Veteran's residuals of a right knee lipoma 
presents such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted under 38 
C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial compensable rating for the residuals of 
a right knee lipoma, status post surgery, is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


